Citation Nr: 1201659	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued a 50 percent disability rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that some evidence is outstanding and a new examination is warranted, the Veteran's claim is remanded for additional development.

VA has a duty to assist the Veteran in the development of his claim by obtaining available, pertinent VA records and identified private records. The claims file reflects that the Veteran was treated by a Dr. Hoeper in the year prior to filing his June 2008 claim, but the last records within the claims file from that provider are dated July 2006. The RO/AMC must provide the Veteran with an authorization form for the release of more recent records. As the Veteran also has indicated that his PTSD symptoms interfere with his work and have resulted in multiple suspensions, the RO/AMC also must assist him in obtaining any pertinent records from his employer - the Federal Bureau of Prisons in Butner, North Carolina. The RO/AMC also must gather any newly generated VA treatment notes and associate them with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected PTSD in August 2008. However, the Veteran has contended that his disability worsened after that examination. Further, treatment notes reveal fluctuation in symptoms manifested by increased stress in August 2009, interference with work in 2009 and 2010, and general improvement in May 2011. Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather VA treatment records dated from July 5, 2011 and associate them with the claims file. Inquire if the Veteran has received any additional private medical treatment. Provide him with the necessary authorizations for the release of any additional identified private treatment records and records from Dr. Hoeper generated after July 2006. Take appropriate steps to obtain copies of any relevant employment records (showing suspensions, use of sick leave, etc) from the Federal Bureau of Prisons facility in Butner, North Carolina. Associate any outstanding records with the claims file. If any private/employment records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After completing the above, schedule the Veteran for a mental disorders examination at an appropriate location to determine the current severity of his service-connected PTSD. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his PTSD to include effects on employment. The examiner must address the Veteran's contention that his psychiatric disability is more severe than as reflected by a 50 percent rating.

c. The examiner must complete an independent review of the claims file, but the Board draws the examiner's attention to the following:

i. an August 2008 VA treatment note summarizing the Veteran's psychosocial history; 

ii. an August 2009 VA note reflecting an increase in the Veteran's stress level; 

iii. August 2009 and May 2010 notes reporting that the Veteran had been suspended from his job due to altercations at work; 

iv. August and November 2010 notes reporting additional work issues; 

v. a May 2011 note reflecting an improvement in symptoms; and 

vi. any pertinent records added to the claims file as a result of this remand.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. 

4.  Readjudicate the Veteran's claim, to include consideration of the applicability of staged ratings. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


